— Appeal by individual defendants from an order denying their motion to dismiss the complaint under subdivision 5 of rule 106 of the Rules of Civil Practice, in that the amended complaint does not state facts sufficient to constitute a cause of action. Appeal dismissed, without costs. The question presented is academic in view of the decision in the companion appeal in Luke v. Polstein (Appeal No. 1), (ante, p. 921, decided herewith). Close, P. J., Carswell, Johnston, Lewis and Aldrich, JJ., concur. [See 269 A.pp. Div. 184.]